                       Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 1 of 10




                   1 Gregg McLean Adam, Bar No. 203436
                       gregg@majlabor.com
                   2 MESSING ADAM & JASMINE LLP
                     235 Montgomery St., Suite 828
                   3 San Francisco, California 94104
                     Telephone:    415.266.1800
                   4 Facsimile:    415.266.1128

                5 David A. Sanders, Bar No. 221393
                    david.sanders@ccpoa.org
                6 Daniel M. Lindsay, Bar No. 142895
                    dan.lindsay@ccpoa.org
                7 CALIFORNIA CORRECTIONAL PEACE
                  OFFICERS’ ASSOCIATION
                8 755 Riverpoint Drive, Suite 200
                  West Sacramento, CA 95605-1634
                9 Telephone:     916.340.2959
                  Facsimile:     916.374.1824
               10
                  Attorneys for Amicus Curiae California
               11 Correctional Peace Officers’ Association

               12                                  UNITED STATES DISTRICT COURT
               13                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
               14

               15 MARCIANO PLATA, et al.,                               Case No. 4:01-cv-01351-JST

               16                    Plaintiffs,                        UPDATE FROM CCPOA ON COVID-19
                                                                        MITIGATION EFFORTS
               17             v.
                                                                        Date:   April 29, 2020
               18 GAVIN NEWSOM, et al.,                                 Time:   9 a.m.
                                                                        Crtrm.: 6, 2nd floor
               19                    Defendants.
                                                                        The Hon. Jon S. Tigar
               20

               21             The California Correctional Peace Officers’ Association (“CCPOA” or “the Union”)
               22 applauds the efforts of the parties and the Court to address COVID-19 impacts in our prisons, as

               23 reflected in the greatly reduced infection rates on CDCR’s website “Population COVID-19

               24 Tracking.” (See https://www.cdcr.ca.gov/covid19/population-status-tracking/.) The Union has

               25 three short updates regarding its ongoing efforts.

               26             1.     COVID MITIGATION ADVOCATE PROGRAM
               27             On April 1, 2021, the Union formally approved its participation in the CCHCS local
               28 COVID-19 mitigation efforts. We have previously reported to the Court about the Union’s
MESSING ADAM &
  JASMINE LLP        00104459-1                                                      Case No. 4:01-cv-01351-JST
ATTORNEYS AT LAW
                                         UPDATE FROM CCPOA ON COVID-19 MITIGATION EFFORTS
                         Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 2 of 10




                   1 collaborative efforts with the CCHCS. Each institution will form a COVID Mitigation Team to

                   2 provide peer-level updates to staff about COVID-19 education and policies. CCPOA will shortly

                   3 sign a formal letter of endorsement of the program and communicate its support to its members. It

                   4 is hoped that other unions with employees in the prisons will get on board this effort.

                   5
                                2.     DIRECT ADVOCACY TO MEMBERS FROM CCPOA SUPPORTING
                   6                   VACCINATIONS
                   7            The Union is continuing its collaboration with the Goldman School of Public Policy.

                   8 Attached are three versions of an email that were sent by the Union, working in collaboration with

                   9 The People Lab, to CCPOA members to encourage members to get vaccinated. The first version
               10 appeals to recipients as frontline workers, offers priority access to the vaccine, and provides links

               11 to reserve a dose or learn more about the vaccine. (See Exhibit A.) The second version invites

               12 recipients to “Join the millions of Americans who have already been vaccinated and get us over

               13 the finish line.” (See Exhibit B.) It provides the same links to reserve a dose or learn more about

               14 the vaccine. The third version confirms recipients eligibility to receive the vaccine and provides

               15 links to indicate interest in receiving the vaccine or to learn more. (See Exhibit C.)

               16               3.     VACCINES FOR CCPOA ATTORNEYS
               17               The Union wants to acknowledge the help of the Receiver and his Office in securing

               18 access to vaccinations for its attorneys. CCPOA attorneys have continued to enter prison facilities
               19 during the COVID-19 pandemic in order to fulfill their representational role to members subject to

               20 investigative interviews. The Receiver’s support in getting the Union’s attorneys vaccinated is

               21 deeply appreciated. (See Exhibit D [April 9 Letter from David Sanders to J. Clark Kelso].)

               22

               23 Dated: April 27, 2021                          MESSING ADAM & JASMINE LLP

               24

               25
                                                                 By
               26                                                     Gregg McLean Adam
                                                                      Attorneys for Amicus Curiae California
               27                                                     Correctional Peace Officers’ Association
               28
MESSING ADAM &
  JASMINE LLP          00104459-1                                 2                    Case No. 4:01-cv-01351-JST
ATTORNEYS AT LAW
                                           UPDATE FROM CCPOA ON COVID-19 MITIGATION EFFORTS
Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 3 of 10




               Exhibit A
       Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 4 of 10




COVID-19 Vaccines are being rolled out across California but the supply is still
  limited and the waitlists are long. As a frontline worker, you are receiving
                         priority access to the vaccine.

                                     Don’t lose your place!

A dose has been reserved for you. Claim it by clicking HERE or HERE.

                                              CCPOA

      Want to learn more about the COVID vaccines? Click here or here.



                                          ATTENTION MEMBER:
                     You are receiving this mailer from CCPOA because you registered
                                with this organization for information access.
If you no longer wish to receive the CCPOA Special Update mailer, please click here for removal from this
                                                     list.
        You will still have access to the CCPOA Members Only Website for news and information.

                        For even more news and information, visit www.ccpoa.org.
                 If you are a member of CCPOA, please join our Members Only website
                     for daily updates, reports, news, member forms and much more.
Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 5 of 10




               Exhibit B
       Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 6 of 10




              The pandemic has ravaged our prisons but there’s hope.

       Thousands of scientists worked non-stop to develop the vaccine.
    Hundreds of thousands of people joined trials to make sure the vaccine is
                         proven safe and effective.

Now it’s your turn. Join the millions of Americans who have already been
                vaccinated and get us over the finish line.

A dose has been reserved for you. Claim it by clicking HERE or HERE.

                                              CCPOA

      Want to learn more about the COVID vaccines? Click here or here.

                                          ATTENTION MEMBER:
                     You are receiving this mailer from CCPOA because you registered
                                with this organization for information access.
If you no longer wish to receive the CCPOA Special Update mailer, please click here for removal from this
                                                     list.
        You will still have access to the CCPOA Members Only Website for news and information.

                        For even more news and information, visit www.ccpoa.org.
                 If you are a member of CCPOA, please join our Members Only website
                     for daily updates, reports, news, member forms and much more.
Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 7 of 10




               Exhibit C
       Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 8 of 10




 Notice: You are now eligible for the COVID-19 vaccine
We are pleased to inform you that you are now eligible to receive the COVID-
19 vaccine. The COVID-19 vaccines have been proven across multiple clinical
                        trials to be safe and effective.

   Please note that having COVID-19 previously does not protect you from
  contracting COVID-19 again and passing it on to your loved ones. Protect
             yourself and those around you by getting vaccinated.

If you are interested in receiving the COVID-19 vaccine, please sign up either
                                  here or here.

                                            Thank you,

                                              CCPOA

      Want to learn more about the COVID vaccines? Click here or here.




                                          ATTENTION MEMBER:
                     You are receiving this mailer from CCPOA because you registered
                                with this organization for information access.
If you no longer wish to receive the CCPOA Special Update mailer, please click here for removal from this
                                                     list.
        You will still have access to the CCPOA Members Only Website for news and information.

                        For even more news and information, visit www.ccpoa.org.
                 If you are a member of CCPOA, please join our Members Only website
                     for daily updates, reports, news, member forms and much more.
Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 9 of 10




               Exhibit D
Case 4:01-cv-01351-JST Document 3580 Filed 04/27/21 Page 10 of 10
